

116 SRES 277 ATS: Remembering the 25th Anniversary of the bombing of the Argentine Israelite Mutual Association (AMIA) Jewish Community Center in Buenos Aires, Argentina, and recommitting to efforts to uphold justice for the 85 victims of the attack.
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 277IN THE SENATE OF THE UNITED STATESJuly 17, 2019Mr. Menendez (for himself, Mr. Rubio, Mr. Cardin, Mr. Cruz, Mr. Kaine, Mr. Young, Mr. Burr, Mr. Cotton, Mr. Blumenthal, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 26, 2019Reported by Mr. Risch, without amendmentOctober 29, 2019Considered and agreed toRESOLUTIONRemembering the 25th Anniversary of the bombing of the Argentine Israelite Mutual Association
			 (AMIA) Jewish Community Center in Buenos Aires, Argentina, and
			 recommitting to efforts to uphold justice for the 85 victims of the
			 attack.
	
 Whereas, on July 18, 1994, a car bomb detonated at the Argentine Israelite Mutual Association (AMIA) Jewish Community Center building in Buenos Aires, killing 85 people and wounding more than 300 others, rendering it the deadliest terrorist attack in Argentina's history;
 Whereas Argentina is home to the largest Jewish community in Latin America—and the sixth largest in the world, outside Israel;
 Whereas, for 25 years, the investigation into the bombing has been stymied by international inaction, political interference, investigative misconduct, and allegations of cover-ups, including the removal of the federal judge in charge of the case in 2005 for “serious” irregularities in his handling of the case;
 Whereas, in November 2005, a joint investigation by the Argentine Secretariat of Intelligence (SIDE) and the Federal Bureau of Investigations (FBI) concluded that the attack against AMIA was a suicide bombing carried out by Ibrahim Hussein Berro, a 21-year-old operative of Hezbollah, which is based in Lebanon and sponsored by the Government of the Islamic Republic of Iran;
 Whereas, in October 2006, Argentine prosecutors Alberto Nisman and Marcelo Martín Burgos formally accused the Government of Iran of directing Hezbollah to carry out the AMIA bombing;
 Whereas the Argentine prosecutors charged the following Iranian nationals as suspects in the AMIA bombing:
 (1)Ali Fallahijan, Iran's former intelligence minister; (2)Mohsen Rabbani, Iran's former cultural attaché in Buenos Aires;
 (3)Ahmad Reza Asghari, a former Iranian diplomat posted to Argentina;
 (4)Ahmad Vahidi, Iran's former defense minister; (5)Ali Akbar Velayati, Iran's former foreign minister;
 (6)Mohsen Rezaee, former chief commander of the Iranian Islamic Revolutionary Guard Corps;
 (7)Ali Akbar Hashemi Rafsanjani, former President of Iran; and
 (8)Hadi Soleimanpour, former Iranian ambassador to Argentina; Whereas, in November 2007, the International Criminal Police Organization (INTERPOL) published Red Notices on 5 of the Iranian nationals and Hezbollah operative Ibrahim Hussein Berro;
 Whereas, in January 2013, the Administration of then-President Cristina Fernandez de Kirchner signed a Memorandum of Understanding with Iran to set up a “truth commission” to investigate who was responsible for the AMIA bombing, despite Iran and its proxies’ status as the only suspects in the attack;
 Whereas, in January 2013, Argentina’s then-Minister of Foreign Relations, Hector Timerman, and his Iranian counterpart, Ali Akbar Salehi, sent a joint notice to INTERPOL that led the general secretariat to issue a “caveat” that in effect relaxed implementation of the Red Notices;
 Whereas, in May 2013, Argentine prosecutor Alberto Nisman published a 500-page report accusing the Government of Iran of establishing terrorist networks throughout Latin America, including in Argentina, Brazil, Paraguay, Uruguay, Chile, Colombia, Guyana, Suriname, and Trinidad and Tobago, dating back to the 1980s;
 Whereas, in January 2015, Mr. Nisman released the results of an investigation alleging that then-President Fernandez de Kirchner and then-Foreign Minister Timerman conspired to cover up Iranian involvement in the 1994 AMIA bombing and that they had agreed to negotiate immunity for Iranian suspects and secure the removal of the INTERPOL Red Notices;
 Whereas Mr. Nisman’s investigation had uncovered evidence, including wire-taps of phone calls between people close to Mrs. Kirchner and a number of Iranians such as Iran’s then-Cultural Attaché Mohsen Rabbani, of a secret 2013 deal between the Governments of Argentina and Iran to normalize relations and trade Iranian oil for Argentine grain;
 Whereas Mr. Nisman was scheduled to present his findings to a commission of the Argentine National Congress on January 19, 2015, but on January 18, 2015, was found dead as the result of a gunshot wound to his head in his apartment in Buenos Aires;
 Whereas officials in the Administration of then-President Fernandez de Kirchner sought to discredit Mr. Nisman after his suspicious death, and in May 2015, an Argentine federal court dismissed Mr. Nisman’s findings against Ms. Fernandez de Kirchner and other officials;
 Whereas, in March 2015, an independent investigation launched by Mr. Nisman’s family released its own report by forensic experts and forensic pathologists showing that his death was not an accident or suicide, and that his body had been moved after he was shot;
 Whereas, in September 2017, forensic investigators of the Argentine National Gendarmerie submitted a new report to a federal court concluding that Mr. Nisman did not commit suicide, but that he was drugged, beaten, and fatally shot in the head on January 18, 2015;
 Whereas, in November 2017, Argentine media revealed that Iranian foreign minister Mohammad Javad Zarif had sent a letter to the Argentine foreign minister, Jorge Faurie, confirming that included in the 2013 oil-for-grain deal were efforts to have INTERPOL terminate the Red Notices for the Iranian nationals;
 Whereas, in March 2018, Argentine authorities indicted former President Fernandez de Kirchner on charges that she helped cover up Iran’s role in the 1994 AMIA bombing;
 Whereas no one yet has been brought to justice for the death of Argentine prosecutor Alberto Nisman, nor have any of the named Iranian suspects faced prosecution for their role in the 1994 AMIA bombing;
 Whereas the suspects continue to travel globally with impunity, as demonstrated by the refusal of Russian and Chinese officials in July 2018 to comply with an Argentine federal judge’s request that they arrest and extradite former Iranian foreign minister Ali Akbar Velayati on the grounds he ordered the bombing, and previous attempts by Argentina to arrest Velayati in Singapore and Malaysia in 2016 that were also unsuccessful;
 Whereas, in September 2018, Argentine Vice President Gabriela Michetti repeated the pleas of previous Argentine officials seeking help from the international community to bring the Iranian suspects to justice;
 Whereas, in March 2019, the former Argentine judge removed for misconduct in the early days of the AMIA bombing investigation, Juan Jose Galeano, was sentenced to 6 years in prison and former Argentine Intelligence (SIDE) chief Hugo Anzorreguy was sentenced to 41/2 years for their roles in a cover-up of Iran's complicity; and
 Whereas, in the days leading up to July 18, 2019, 25 years after the AMIA bombing, the Government of Argentina indicated it would list Hezbollah as a terrorist entity: Now, therefore, be it
	
 That the Senate— (1)reiterates its strongest condemnation of the 1994 attack on the Argentine Israelite Mutual Association (AMIA) Jewish Community Center in Buenos Aires, Argentina;
 (2)honors the victims of the 1994 AMIA bombing and expresses its sympathy to the relatives of the victims, who are still waiting for justice;
 (3)expresses serious concern about Iran’s influence networks in the Western Hemisphere and urges the President of the United States to continue to monitor Iran’s activities in the region as mandated by the Countering Iran in the Western Hemisphere Act of 2012 (Public Law 112–220);
 (4)recognizes the work of Argentine Prosecutor Alberto Nisman and his dedication to investigating the AMIA bombing and expresses serious concern regarding attempts by former President Cristina Fernandez de Kirchner and her government to discredit Mr. Nisman‘s findings on the AMIA bombing;
 (5)commends Argentine President Mauricio Macri’s continued call for a swift, transparent, and independent investigation into Mr. Nisman’s death, recognizes the Argentine National Gendarmerie’s extensive work to produce credible, evidence-based findings, and urges an independent inquiry into Mr. Nisman’s findings on the 2013 oil-for-grain deal between Argentina and Iran;
 (6)underscores the concern of the United States regarding the continuing, 25-year-long delay in resolving the bombing case and urges the President of the United States to offer technical assistance to the Government of Argentina to support the ongoing investigation and determine responsibility for the death of Argentine prosecutor Alberto Nisman;
 (7)commends the Government of Argentina for formally recognizing Hezbollah’s role in the AMIA bombing and taking steps to hold the organization accountable for the attack; and
 (8)commemorates the 25th anniversary of the AMIA bombing by recommitting to hold accountable those who planned and executed the 1994 AMIA bombing until justice is served.